DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno et al. (US Patent 5583738).

.

    PNG
    media_image1.png
    581
    547
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. (US Patent 5583738) in view of Park et al. (US PG. Pub. 2015/0022946).

Regarding claim 30 - Kohno teaches a surface mount multilayer coupling capacitor (figs. 20-21 rotated 90 degrees having external electrodes 97a-99a being on top and bottom (see fig. 20 below), 101 [column 12 line 60] Kohno states, “capacitor array 101”) 
only on a top surface of the coupling capacitor and a bottom surface of the coupling capacitor opposing the top surface of the coupling capacitor.
 	Park teaches a surface mount multilayer coupling capacitor (fig. 1, 100 [title] Park states, “multilayer ceramic capacitor”) having external terminals (131-134 [paragraph 0045] Park states, “first to fourth external electrodes 131, 132, 133, and 134”) wherein the external terminals (131-134) are formed only on a top surface (top surface of ceramic body 110) of the coupling capacitor and a bottom surface (lower surface of ceramic body 110) of the coupling capacitor opposing the top surface of the coupling capacitor (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the surface mount multilayer coupling capacitor having external electrodes as taught by Kohno with the external electrodes being formed only on a top and bottom surface of the coupling capacitor as taught by Park because Park states, “since the first and second external electrodes 131 and 132 as non-contact terminals are formed on the upper surface, i.e., the first main surface 1, facing the mounting surface, rather than being formed on the side surface of the MLCC 100, the downsizing of the non-contact terminals may not be hindered, which may be advantageous for reducing a size of a product, allow for high density mounting, and prevent defective mounting such as a solder bridge, or the like” [paragraph 0071].


    PNG
    media_image2.png
    548
    593
    media_image2.png
    Greyscale


Regarding claim 33 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, wherein at least one of the first internal electrode layer (Kohno; fig. 21 rotated 90 degrees, first internal electrode layer 83 within capacitor unit 92) or the second internal electrode layer electrically contacts the external terminal (97a) on the top surface (figure 20 rotated 90 degrees, external terminal 97a will be on the top) of the coupling capacitor (101) and the other internal electrode layer (second internal electrode layer 83 within capacitor unit 94) electrically contacts the external terminal (97a) on the bottom surface of the coupling capacitor opposing the top surface of the coupling capacitor (claimed structure shown in figure 21).

Regarding claim 34 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, wherein at least one lateral edge (Kohno; annotated figure 21 shown above, lateral edge of first internal electrode 83 in capacitor unit 92) of the first internal electrode layer (83) is substantially aligned with at least one lateral edge of the 

Regarding claim 35 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, wherein both lateral edges (Kohno; annotated figure 21 shown above, lateral edges of the first internal electrode 83 in capacitor unit 92) of the first internal electrode layer are substantially aligned with both lateral edges of the second internal electrode layer (figure 21 shows the lateral edges of the first and second internal electrodes 83 within the first capacitor unit 92 being “aligned”).

Regarding claim 36 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, wherein the dielectric layers (Kohno; fig. 21, dielectric layers shown between internal electrodes 83, 86, 85) comprise a ceramic ([column 12 line 29] Kohno states, “ceramic green sheets 81 and 82”).

Regarding claim 37 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 36, wherein the ceramic comprises a titanate ([column 11 lines 33-34] Kohno states, “a ceramic green sheet, which is obtained by forming a ceramic slurry containing barium titanate as a main ingredient”).

Regarding claim 38 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, wherein the internal electrode layers (Kohno; fig. 21, 86) 

Regarding claim 46 – Kohno in view of Park teach a circuit board (Kohno; fig. 21 [column 1 lines 59-61] Kohno states, “a capacitor array having a structure which is suitable for high-density mounting, and can be stably mounted on a printed circuit board”) containing the coupling capacitor of claim 30.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. in view of Park et al. as discussed in the rejection to claim 30 above, and further in view of Korony et al. (US PG. Pub. 2004/0136141).

Regarding claim 31 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, but fails to teach wherein the capacitor provides an impedance differential of 100 ohm +-10%.
 	Korony teaches a multilayer coupling capacitor (fig. 6A, 106) wherein the capacitor provides an impedance differential of 100 ohm ± 10% ([claim 26] Korony states, “capacitor-signal-path to capacitor-signal-path impedance is about 100 ohms”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the surface mount multilayer coupling capacitor as taught by Kohno in view of Park with the capacitor providing an impedance differential of 100 ohm +-10% as taught by Korony because Korony states, “Maintaining a relatively constant transmission line impedance helps to ensure signal .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. in view of Park et al. as applied to claim 30 above, and further in view of Straka et al. (US PG. Pub. 2011/0250791).

Regarding claim 32 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, but fails to teach wherein the capacitor exhibits an insertion loss of 0.25 dB or less.
 	Straka teaches a capacitor (fig. 3, C15 [paragraph 0050] Straka states, “DC blocking capacitors…C1”) wherein the capacitor exhibits an insertion loss of 0.25 dB or less ([paragraph 0050] Straka states, “the capacitor has approximately 0 dB of insertion loss between 100 and 5000 MHz”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer coupling capacitor as taught by Kohno in view of Park with the capacitor having an insertion loss of 0.25 dB or less as taught by Straka because Straka states, “These capacitors are required per both the SFF-8436 standard and the IEEE 802.3ba 40 Gb/s Ethernet standard…and does not let DC signals pass through” [paragraph 0050]. Minimizing the insertion loss will prevent power from being reduced within the system which is commonly known to one having ordinary skill in the art.

Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. in view of Park et al. as applied to claim 36 and 30 above, and further in view of Ritter et al. (US PG. Pub. 2010/0039749).

Regarding claim 39 - Kohno in view of Park teach the multilayer coupling capacitor according to claim 38, but fails to teach wherein the conductive metal comprises nickel or an alloy thereof.
 	Ritter teaches an internal electrode layers (fig. 2F, 200, 208, 210, 2018) made of a conductive metal that comprises nickel ([paragraph 0050] Ritter states, “For example, electrodes 200, 210, 208 and 218 may be formed of a variety of different conductive materials, such as but not limited to platinum, silver, nickel, copper”) or an alloy thereof.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer coupling capacitor having internal electrode layers as taught by Kohno in view of Park with the internal electrode layers being made of nickel as taught by Ritter because nickel is slow to oxidize and provides beneficial corrosion-resistance.

Regarding claim 40 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, but fails to teach wherein the external terminals are electroplated layers.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer coupling capacitor having external terminals as taught by Kohno in view of Park with the external terminals being electroplated layers as taught by Ritter because electroplating is known to reduce contact resistance as well as improve surface hardness.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given significant patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “external terminals”, does not depend on its method of production, i.e. “electroplated”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 41 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, but fails to teach wherein the external terminals are electroless plated layers.
 	Ritter teaches wherein the external terminals (Fig. 2D, 252/254) are electroless plated layers ([paragraph 0052] Ritter states, “An alternative plating technique with no polar biasing is referred to as electroless plating”).

 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given significant patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “external terminals”, does not depend on its method of production, i.e. “electroless plating”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 42 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, but fails to explicitly teach wherein the external terminals comprise a conductive metal.
 	Ritter teaches wherein the external terminals (Fig. 2D, 252/254) comprise a conductive metal ([paragraph 0052] Ritter states, “electroless plating solutions such as nickel or copper ionic solution to form any of one or more termination layers”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer coupling capacitor having external terminals as taught by Kohno in view of Park with the external terminals being explicitly a conductive metal as taught by Ritter because metals such as copper, 

Regarding claim 43 – Kohno in view of Park and Ritter teach the multilayer coupling capacitor according to claim 42, wherein the conductive metal comprises silver, gold, palladium, platinum, tin, nickel (Ritter; fig. 2D [paragraph 0052] Ritter states, “electroless plating solutions such as nickel or copper ionic solution to form any of one or more termination layers”), chrome, titanium, tungsten, or combinations or alloys thereof.

Regarding claim 44 – Kohno in view of Park and Ritter teach the multilayer coupling capacitor according to claim 42, wherein the conductive metal comprises copper (Ritter; fig. 2D [paragraph 0052] Ritter states, “electroless plating solutions such as nickel or copper ionic solution to form any of one or more termination layers”) or an alloy thereof.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. in view of Park et al. as applied to claim 30, and further in view of Kuroda et al. (US PG. Pub. 2004/0150941).

Regarding claim 45 – Kohno in view of Park teach the multilayer coupling capacitor according to claim 30, but fail to teach wherein a pitch of the external terminals is from about 0.1 mm to about 2 mm.
 	Kuroda teaches a capacitor (fig. 1, 21 [paragraph 0102] Kuroda states, “laminated capacitor 21”) wherein a pitch (Pe & Ps [paragraph 0094] Kuroda states, 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer coupling capacitor as taught by Kohno in view of Park with the pitch of the external terminals being from about 0.1mm to about 2mm as taught by Kuroda because Kuroda states, “The smaller the pitches Pe and Ps are, the larger the effect of magnetic-flux cancellation is… Therefore, if the effect of magnetic-flux cancellation on the end surfaces 7 and 8 is made stronger, the ESL of the laminated capacitor 1 can be further reduced… the present invention is effectively made to have a very low ESL, when the laminated capacitor is used for such a purpose, it provides a sufficiently quick response.” [paragraph 0013, 0014 & 0036].

Claims 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. in view of Park et al. as applied to claim 30, and further in view of Straka et al. (US PG. Pub. 2011/0250791)

Regarding claim 47 – Kohno in view of Park teach the coupling capacitor of claim 30, but fails to teach wherein a communication device containing the coupling capacitor.
 	Straka teaches a communications device ([title] Straka states, “high data rate electrical connector and cable assembly”) containing a coupling capacitor (fig. 3, C13). 


Regarding claim 48 – Kohno in view of Park and Straka teach the communications device of claim 16, wherein the device (Straka; figs. 1-3) includes an Ethernet system ([paragraph 0041] Straka states, “The requirements of the SFF-8436 and IEEE 802.3ba 40 Gb/s Ethernet standard dictate that each channel (sub-cable) operates in half-duplex communication mode”), a wireless network router, a fiber optic communications system, or a storage device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 30-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847